Appellant was represented on appeal by counsel who did not represent him on trial of the cause. The remark of the trial judge constituted unlawful comments of a prejudicial nature in violation of both the letter and spirit of Art. IV, § 16, of our state constitution. *Page 771 
While appellant may be devoid of every manly instinct and guilty of a most abhorrent crime, nevertheless he is entitled to a fair trial. The judgment should be reversed with direction to trial court to grant a new trial.
May 2, 1946. Petition for rehearing denied.